In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Goodman, J.), dated January 16, 1992, as denied his application with regard to any claims other than that for wrongful death.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Goodman at the Supreme Court. Sullivan, J. P., Lawrence, Pizzuto and Joy, JJ., concur.